             Case 3:19-cv-07722-VC Document 52 Filed 03/23/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 TRAVIS SCOTT KING, et al.,                       Case No. 19-cv-07722-VC
                 Plaintiffs,
                                                  ORDER RE DISCOVERY LETTER
         v.
                                                  Re: Dkt. No. 49
 RONALD DAVIS, et al.,
                 Defendants.

       The motion to require the defendants to verify the responses to the requests for admission
is denied.

       IT IS SO ORDERED.

Dated: March 23, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
